DETAILED ACTION

Response to Amendment
A Reply was filed 27 October 2022.  Claims 1-10, 12, and 14-15 are pending.  Claims 2-4, 12, and 14 are withdrawn.  Thus, claims 1, 5-10, and 15 are further reviewed herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  
Applicant argues that although the applied references may employ Spark Plasma Sintering (SPS), they fail to teach or suggest “employing a Field-Assisted Sintering Technique (FAST) system”.  
The examiner respectfully disagrees.  First, the skilled artisan would understand that FAST includes SPS.  That is, SPS is a FAST.  For evidence note Subhash, Valdez, and the other newly cited references.  Subhash states that “SPS . . . is a field assisted sintering technique” [0051].  Valdez states that “FAST covers . . . spark plasma sintering (SPS)”.  Thus, if one is employing SPS then they are inherently employing FAST.  
Second, Applicant implies that SPS and FAST are functionally equivalent, as evidenced by the many references to “SPS/FAST” in the specification.  
Third, the claims do not structurally distinguish SPS from FAST (and vice versa) in a manner that one skilled in the art would recognize.
Fourth, even if FAST was somehow recited to be structurally different from SPS, one skilled in the art would have obviously tried both techniques to determine which technique produced the best (optimum, desired) result for their particular fuel composition.  Where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  MPEP 2144.05 (citing In re Aller, 220 F.2d 454 (CCPA 1955)).
Therefore, the previous prior art rejections remain. 

Claim Rejections - 35 USC § 103
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Subhash (US 2015/0221398) in combination with Rhee ("Sintering Behavior of B4C-dispersed UO2 Pellet", 2015) and Venneri (US 2017/0287575).
The reasons for rejection set forth in the prior Office Action dated 27 June 2022 are herein incorporated by reference. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with Rhee and Venneri as applied to claim 1 above, and further in view of O'Brien (US 2020/0027578).
The reasons for rejection set forth in the prior Office Action dated 27 June 2022  are herein incorporated by reference. 

Claims 1, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Middleburgh (WO 2018/206234 A1) in combination with Subhash (US 2015/0221398).
The reasons for rejection set forth in the prior Office Action dated 27 June 2022  are herein incorporated by reference. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Middleburgh in combination with Subhash as applied to claim 1 above, and further in view of Medema (“Advanced Fuels Campaign 2018 Accomplishments”, No. INL/EXT-18-52094-Rev-0, Idaho National Lab, United States, Nov. 2018).
The reasons for rejection set forth in the prior Office Action dated 27 June 2022  are herein incorporated by reference. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Middleburgh in combination with Subhash as applied to claim 1 above, and further in view of O'Brien (US 2020/0027578).
The reasons for rejection set forth in the prior Office Action dated 27 June 2022  are herein incorporated by reference. 

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with Medema and Rhee ("Fabrication of boron-containing burnable absorber fuel pellet", In Transactions of the 2012 KNS Spring Meeting, Jeju, Korea, pp. 456-457, May 2012).
The reasons for rejection set forth in the prior Office Action dated 27 June 2022  are herein incorporated by reference. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Subhash in combination with Medema and Rhee as applied to claim 1 above, and further in view of O'Brien (US 2020/0027578).
The reasons for rejection set forth in the prior Office Action dated 27 June 2022  are herein incorporated by reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Additional Comment
Claim 6 includes the term “SiBn”, which appears to be a typographical error.  Clarification is requested on whether said term should be “SiBN” or something else. 

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646